Case 1:17-cv-00116-IMK-JPM Document 348 Filed 02/05/20 Page 1 of 1 PageID #: 4523

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                   Plaintiffs,

  v.                                          CIVIL ACTION NO. 1:17CV116
                                                     (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                   Defendant.

                    ORDER SCHEDULING STATUS CONFERENCE

        For good cause, the Court SCHEDULES a status conference for

  Wednesday, February 5, 2020, at 4:30 P.M., by telephone. The Court

  DIRECTS lead counsel for Mylan to arrange the conference call and

  provide dial-in information to all parties and the Court, by email

  to candace_levitsky@wvnd.uscourts.gov, no later than Wednesday,

  February 5, 2020, at 1:00 P.M.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: February 5, 2020

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE
